PER CURIAM ORDER.
The Court having considered and granted the petition for writ of certiorari in the above entitled case, it is this 2Srd day of February, 2011,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeal be, and it is hereby, summarily vacated, and the case is remanded to that Court for reconsideration in light of State of Maryland v. Dean Cates, Randy Kucsan, Bill Tran, Dana Way, 417 Md. 678, 12 A.3d *229116 (2011). Costs to be paid by the Respondents and costs in the Court of Special Appeals to abide the result.